DETAILED ACTION

	This Office action is in response to application papers filed on 11 November 2019, which includes a preliminary amendment that has been entered.

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

2.	Claims 2, 5, 16 are objected to because of the following informalities:
In claim 2, line 2, change “comprises first region” to --comprises a first region-- to correct grammar;
In claim 5, line 3, change “all the” to --all of the-- to correct grammar;
In claim 16, line 4, change “shieling” to --shielding-- to correct spelling; and
In claim 16, line 6, change “opening is” to --openings are-- because plural openings are being described.
Appropriate correction is required.

Claim Rejections - 35 USC § 112


3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



4.	Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term "a direction perpendicular to the substrate" in claim 1, lines 12-13 and the term "a direction perpendicular to said packaging region" in claim 14, lines 20-21 are relative terms that render these claims indefinite.  The term "the anisotropic conductive adhesive surrounds all the plurality of pixels and is not overlapped with the plurality of pixels" is not defined by claim 1 or by claim 14, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 1, 14 do not particularly point out the reference feature (e.g. a face or a surface) of the substrate that the as claimed direction is perpendicular to.
	In claim 15, line 14, the term “electrically connect the image sensor chip to the first bonding pads” is indefinite because the first bonding pads are already presented as parts of the image sensor chip (see claim 1, lines 2-5 and claim14, lines 9-12).
	Claims 2-20 are rejected under 35 U.S.C. 112(b) because they depend on claim 1.

Allowable Subject Matter

5.	Claims 1-20 would be allowable if rewritten or amended to overcome the objections and rejections under 35 U.S.C. 112(b) set forth in this Office action.

6.	The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-13 are allowed because the prior art of record does not teach or suggest, in combination with the other claim limitations, a structure for packaging an image sensor chip that includes a substrate provided with a contact terminal connected with wiring, wherein the wiring is configured to electrically connect with an external circuit, wherein a periphery of the image sensor chip is bonded to the substrate via an anisotropic conductive adhesive, wherein a plurality of first bonding pads connected with a plurality of pixels provided on a first surface of the image sensor chip is electrically connected with the contact terminal via the anisotropic conductive adhesive, and wherein the anisotropic conductive adhesive surrounds all the plurality of pixels.  Claims 14-20 are methods for manufacturing the structure as set forth in claim 1.

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references teach image sensor packaging structures.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813                                                                                                                                                                                                        



sws